PER CURIAM.
We reverse the amended final judgment based on the issue raised in the cross-appeal, and remand for the trial court to enter judgment in favor of Allstate Insurance Company as' the prevailing party. See Government Employees Insurance Co. v. Brewton, 538 So.2d 1375 (Fla. 4th DCA 1989). Additionally, we vacate the December 15th order denying Allstate’s motion to tax costs, noting that the notice of appeal was filed within thirty days of the original judgment. In all other respects, the amended final judgment is affirmed.
DOWNEY, DELL and STONE, JJ., concur.